        Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 1 of 34
                                                                                                                                                            .
                                                                                                                                                           .-
                                                                                                                                                            -
                                                                                                                                                            -,t
                                                                                                                                                              .
                                                                                                                                                              .    ')
                                                                                                                                                              kk#.eJ
                                                                                                                                                                    j

        '
        'î1l.1.
              114l
                 ieslIjl/*f.
                           f$-
                           ! <$$;l
                                 fi.z
                                    I$l
                    -
                            t
                            1                                                                                         .       .

                                                                    U NITED STATES D ISTRICT C OURT
                                                                                                                  rprthe
                                                                                                           Middle DistrictofFlorida

                                      LlllilctlSl
                                                ctcsol-Almcrfc:t
                                                          V.                                                              )
                                                                                                                          .


                                                                                                                          )              t-i
                                                                                                                                           trw
                                                                                                                                             ktNo.                        .
                                                                                                                                                                          ,.
                                                                                                                                                                           7
                                GILBERTO EDUARDO DE LOS RIOS
                                                                                                                          )                       9 /f-;G .5* -T-3S?T F
                                          P/X/Q-OKIkO'
                                                     I                                                                    )
                                                                                                                          )                       LG -3kïil - 7
                                                                                                                          )

                                                                                                       A RREST W A RRANT
                        .
                                                               .                         .                                                                                            rr     -
                            Aqy IltlthksrizetlIah ûI
                                                   :lk
                                                     31Xe111Cl
                                                             1t()lI5cer                                                                                                              r-a
                                                                                                                                                                                     a...-
                                                                                                                                                                                             to.
                        ;                                                                                                                                                            O.      *       c
                        .                                                                                                                                                                            .
                        ' ..      '                   .                                                                                      ...                                     .,      ra-y
                    .
                    ;b-()tJA RI..f()51Al.
                                 . .              .                           ..                               .
                                                                                                                       $ilhllgzulln ccssOar .clny
                                             AN111..1)Ioarrktsltïtltlbring bclorttc Llllited SlatcslllagiglratuJtlllgc 1
                                                                                                                       ,                                                               .

         f>I,,I
              J.',,?#x-o,?,?tf,&.tl.
                                   lk-%l,zlt GfLBERTO EDUARDO DE LOS Rl=>,         a . a/k/a,  .
                                                                                               x;
                                                                                              '' I. aq
                                                                                                  Ko-'                     ur(z.
                                                                                                                               y -
                                                                                                                               !  .-
                                                                                                                                  .j r  x.z.
                                                                                                                                           xraz
                                                                                                                                              .a                                                                   .
                    1           . r ..
         u116:lsackwtlsctl(:la11ôllensctlr'    :tolAtionbâsdk  lt30ll!c l01101$Ingdk3twunl4ntI
                                                                         .       .
                                                                                                           !ccourt- O
                                                                                                5l:t1uill!t1
                                                                                                           .              .osq
                                                                                                                           - 1 a- qran    Y ,<:'
                        '.                                                                                                                                                                   V      ..w. c::
%
         # llldi'
                ctlllcnt                        1
                                                7 Stlpcrstxling IlltlicîI
                                                .                       ,heI!l                                 I
                                                                                                               D 11
                                                                                                                  3lkM-lllIlti
                                                                                                                             (.
                                                                                                                              lI3           1
                                                                                                                                            3 Sllpcrsellint
                                                                                                                                                          zl1)lbnultli    .
                                                                                                                                                                          ' ..
                                                                                                                                                                     4hl) .
                                                                                                                                                                          '
                                                                                                                                                                          :  .khnll
                                                                                                                                                                                  m
                                                                                                                                                                                  hfas
                                                                                                                                                                                     in.t
                        .
                                                                                                                                                                                    Fk
                                                                                                                                                                                     . '
        .D Prt
             hbalittlN-iolcliollPclilikAn                                       ,
                                                                                D Stlpersiqcd RclccqcN'iolatiol!Pelilion                              k
                                                                                                                                                      -l%êiolationNl
                                                                                                                                                                   7lice :                       Jrdcrol-tlhcC-our!

    '
        Thisol-
              lknsci,
                    ibriell:(leseribedaslbllt
                                            )yvs:
                Conspl  gringto defraud
                                     . the United Statea,makefalsestatement:to federallaw enforcemenlofficers,and endeavorlo
                influen3b*.obstYctandimpedethe-tueadministrationofjustlcei   napendf% .  judicialproxeding.                  '
            Al
             Iinviol
                   atl
                     onof1EU.S.
                              C.j371q18U.S.
                                          C.j1503,and 18U.S.
                                                           C.j10Q1(a)(2)
                        :



         Date!                              f
                                      >                                                                <
        C1
            -
         -tvJtl'
               dstnke:                 '  /
                                       ......   .
                                                                        '            S       .
                                                                                                 ' '
                                                                                                                              ' ELIM BETH W ARREN.Cl
                                                                                                                                  -           -    erk.Uni
                                                                                                                                                         ted StatesDi
                                                                                                                                                                    stri
                                                                                                                                                                       ctCourt                           -

                                                                                                                                                         /b
                                                                                                                                                          t.itl
                                                                                                                                                              lt'
                                                                                                                                                                tll?t/llp$'ttlltll/lJt?                        '
                        1
                     :                                                                                                R eturn                                                                .
                        ETillsual-
                                 ralllbvc:rccelïcd olllik
                                                        l
                                                        -ty,                                                          - -, .      .   cntltllcpcrskhl&$.
                                                                                                                                                       qgarrcAtcd()l
                                                                                                                                                                   tlllituv
                                                                                                                                                                          ;
        :1llç/z41i&,.Is/rl?,./                                     -.       .                                     .       )


        ()1!((:-
               .l                                                                                                                                                                                                  -
                     j                                                                                                                                 Ira.
                                                                                                                                                          (-.pf,
                                                                                                                                                               ,ekqlif-z-r-s./q,?t,?,,,.
                                                                                                                                                                                       ,'


                                                                                                                                                         Ibn-tttlk'gç,1,,,)?4-,?z?zJlïtlb.
            .                                   ' . T z                          -                                                                                                                             .



                                                                                                               C O PY
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 2 of 34

                                                                                               O 1!




                                                           '
                                                            :'
                                 TED STA TES D ISTRICT CO UXTi(j'
                                                                Jr'
                                                                  -
                                                                  zr
                                                                   ç.,.
                                                                      ,
                                                                      '
                                                                      .
                                                                      ) .,
                                                                      :  q
                                                                         y;&y,j
                                                                              .
                                                                              ,
                                                                              t...-...
                                                                              .            .     .    ,

                             M IDD LE D ISTW CT O F FLORD A
                                    T      A D FW SIO N

      X TED STATES QF AM ERTCA
      V.                                                                CaseNozv,
                                                                                .,acvs>T zvwv
      N ELSON-ISR AEL A LFAR O                                             18U.S.C.j371
      and                                                                  18U.S.C.j1'001(a)(2)
      G D BERTO ED U ARD O D E LO S RIO S                                  18U.SCC.j1503(a)
        a/k/a 66K.
                 1k:
                   0'*     '                                                    4(
                                                                                 '
                                                                                 :
                                                                                 .--
                                                                                   '
                                                                                   :
                                                                                   y.
                                                                                    s
                                                                                    $
                                                                                    bkr
                                                                                      q
                                                                                      .
                                                                                      r
                                                                                      k'
                                                                                       x
                                                                                       tn
                                                                                        tn
                                                                                         lF
                                                                                          (
                                                                                          j .    - >. v.            ..
                                                                           .h
                                                                                   j.
                                                                                   1;W:
                                                                                      .w. fr-'.vw-u
                                                                                                  .,
                                                                                                  -$.
                                                                                                    .  j
                                                                                                       '
                                                                                                       )
                                                                                                       /.a
                                                                                                         7
                                                                                                         '-
                                                                                                          '  I
                                                                                                             z
                                                                                                             y
                                                                                                             1
                                                                                                             M
                                                                                                             >-
                                                                                                              l
                                                                                                              h
                                                                                                              qu
                                                                                                               y
                                                                                                               ,
                                                                                                               .
                                                                                                               '
                                                                                                               ',.
                                                                                                                 %
                                                                                                                 s
                                                                                                                 'z
                                                                                  Z.4$.
                                                                                      w
                                                                                      1wxuJw.>,s k!ok k
                                                                                             .a
                                                                                                       k--
                                                                                                         .&
                                                                                                          r .- f .. '
                                                                                                               .
                                          IND ICTW N T                                            a..k.

             The G rand Juryxcharges:

                                  G EN ER AL M LEG A TIO N S

             A talltim esm aterialto thigIndictm ent:

      A.     TheD efendu ts

              1.     DefendantNELSON ISR AEL M FARO (hereinafter
      'SALFARO''Iwasanattorneylicensedtopractice1aw intheStateofFlorida.
      A LFA RO represented crim inaldefendantsin state and federalcourts,

      includingtheUnited StatesD istic'tCourtfortheM iddleDistrlc.tofFlorida.
             2.      Between 2010 and 2011,M FA RO represented defendant

      GIT,BERTO EDU          O DE LOSRTOS,a/k/a t$.,        c$
                                                             :.,'ep    '.?
                                                                    ,ç ! qx
                                                                          zt.'.,:keinafr-
                                                                                       .
                                                                                        er''DE
                                                1. -  .'
                                                       h
                                                       r
                                                       7
                                                       ,
                                                       k
                                                        ;
                                                        p
                                                        !
                                                        -
                                                         i
                                                         2
                                                         -
                                                          ' ':.
                                                              -
                                                              .
                                                               ,-
                                                                ;,
                                                                2
                                                                :  , ï:t
                                                                 .-.
                                                                   l
                                                                   -
                                                                   k     );
                                                                         '
                                                                         .rI
                                                                          jii
                                                                            r
                                                                            yk .,'
                                                                             l   -
                                                                                 .
                                                                                 '
                                                                                 ,
                                                                                     .-.

      LOSRTOS''), in a crim inalcase ' ' I'brji-.@tjA
                                                    ,
                                                  .. .
                                                     #:'@
                                                      . .
                                                     . .
                                                         .
                                                         3C
                                                         S'.
                                                          .    .
                                                           ö.untj
                                                                u.y,
                                                                  '..
                                                                 ., .
                                                                      z
                                                                      A'  kFf.o%rl .da.
                                              .   -
                                                  n
                                                  @'
                                                   4
                                                   It
                                                    :ll
                                                      kt
                                                       ;p-f
                                                          ki:
                                                            .'
                                                             ! '?: '
                                            1h.*--''''j.
                                                       :î.!* .
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 3 of 34




      B.     SubstantialA ssistanceM odonsand Sentence Reductions

             3.    Sedion 5K 1.1 oftheU ï ted StatesSentencz g G uidelines

      (''5K1.1'')andRule35oftheFedrralRulesofCriminalProcedure($fRu1e
      35'')Betforth th'
                      eproceduresbywllich aUnited StatesDistrictCourtcould
      redllr-
            .
            e a federaldefendant'ssentenceforprod ding substantialassistamceto

      theU nited-states. J.
                          n pnrffcular,5K 1.1 authorized theU rlited Statesto flle a

      pre-sentencem otion to reducethe defendant'ssentencing guideiinesrange.
                                                                            ifthe

       defendantprovided substantialassijtnnceitlthe hw estigation orprosecution of

       anotherperson. Typically,ad.ecrease in a defendant'ssentencing-guidelines

       range resulted in areduced sentence forthe defendant. Rule 35,on the other

       hand,authorized the United Statesto flle apost-sentencem oion to reduce a

       defenda
            . nt'ssentence forprpviding substantialassistance-to the U nited-syates

       in the investigation orproseclition ofanotherpezson.

             4.     TheU zlited StatesA ttorney'sOG ceforthe M iddle D kstictof

       Florida(hereinafterthe''USAO M DFL'')- thefederalprosecutingauthority
       in theM iddleD kstrictofFlorida- had the authority to determ inew hethera

       defendantprovided substantialassistanceto theU nited Statesand whetherto

       lile a m odon to reducethe defendant'ssentencepursuantto 5K 1.1orRule 35.

       Typically,before Sling a 5K 1.1 orRule 35 m otion to reduce a defendant's

       sentence,the U-SA O M D FL required thedefendantto personally provide

                                             2
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 4 of 34




      substantialassistanceto theU nited Statesin itsinvestigation orprosecution of

      anoG erperson forcom m ifting a crim e. A ccordingly,in the usualcase,a

      defendantw ould personally providesubstantialassistance to the U nited States

      and,asarew azd forthatassùtarce,theU SA O M DFL would'flle a 5K 1.1or

      R ule 35 m otion witb-theU nited StatesD istrictCourtfortheM iddleD kkid

      ofFlofida(hereinafterthe''U.
                                 'S.Distid CbuY'ltoreducethedefendant's
      sentence.

            5.    W ith the approvalofthe U SAO M DFL,how ever,a defendant

      could eam substantialassistancè creditthrough the use ofa third-party

      cooperator. Third-party cooperation w asdx erentgom typicalcooperation

      eFortsbecausethe defendantw asnotpersonally ihvolved in providing
                               .                                         %

      substandàlassistanceto theU nited States. Instead,anotherpçrson,referred

      to asthe 'dthird-pazty copperator,''assisted the United Stateson behalfofthe

      defendant. U sually,athigd-party cooperatorw asa spouse,girlfriend,

      boyfriend,close friend,orfam ily m em berofthe defendant. Jn exchange for
                           l
      substantiala skstanceprovided by thethigd-party cooperatorforthebenestof

      thedefendant,tlleUSAO M DFL would ftk a5K 1.1orRule35m odon with
      the U .S.D kslic'tCourt-to reducethe defendant'ssentence. lfthe U SA O

      M DFL discovered thattherew asno'legitim ate relationship between the

      defendantand thethigd-party-cooperator,the U SA O M D FL w ould not
                   -




                                            3
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 5 of 34




      authorizethethird-party cooperation eFortorgivethe defendantany creditfor

      thateFort.

            6.     'Pursuant.
                            to the U SA O M DFL's.policy,the third-party

      cooperatorcoul'
                    d notreceiveany personqlbeneft-
                                                  forproviding substantial

      asskstanceto theU nited States. Forexam ple,the U nited Statesw ould not

      pay a feeto,reduce theprison sentence öf,decline to charge,ordrop charges

      againstthethird-party cooperator. Ratherwthe defendantreceived thebenest

      forthe substantialassistanceprovided by the thigd-party cooperator.

      Pursuantto the U SA O M DFL'Spolicy,the us8 ofa third-par.ty cooperator

      w ould notbe authorized F thedefendantorsom eoneading on the

      defendant'sbehalfpaid orprom iged to pay thethird-party cooperatorforhis

      assistance. Ifthe U SA O M DFL discovered thata thigd-party cooperatorhad

      been paid a fee orprom ised paym entofa fee forhkseFoztsto earn a 5K 1.1 or

      Rule 35 sentence redue on fora particulardefendant,the U SAO M DFL

      would refuseto flle a substantialassistancem otion forthatdefendant.

            7.     W ithoutthe sling ofa 5K 1.1m otion by the U SA O M DFL,the

      U .S.D istictCourtdid nothavethe authority to departdow nw ard from a

      defendant'ssentencing guidelinesrangebased on substantialassistance,and

      w ithoutthe sling ofa Rule 35 m odon by the U SA O M D FL ,I e-U.S.D LSM C't

      Courtdid nothavethe authority to reduce adefendant's sentencebased on
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 6 of 34




      substandalassistanceto the United States.

      C.    The SubstandalA ssistu ce Scam

            8.    In early2017,afederalgranzjuryhltheM iddleDistictof
      Florida rem m ed an Indidm eht-alleging violéions.offederaldrug law sagainst

      a person H own to the U nited States,butreferred to herein asthe ç'Federa'
                                                                               l

      D efendant.'' A U .S.M agislateJudge ordered the FederalD efendant

      detained pending the outcom e ofitisfederaldrug case.

            9.    W hilehousedatalocaljailintheM iddleDistictofFloridaand
      m ontllsbeforehissentencing hearing,theFederalD efendantbegan

      com m unicating w1t11M FA RO aboutthe possibility ofobtaining a reducdon

      in biqanucipated prison sentence. In pav cular,M FA RO oFered,fora fee
                     t
      ofapproximately$80,000,tohelptheFederalD efendantobtain substantial
      assistancecreditwiththeUnitedStates,therebyjuse' ingareductioninhks
      anticipated prison sentence. To achievethiqsentencereduction forthe

      FederalD efendant,AT.
                          FAR O concoded a plan to purchase inform ation that

      w ould beofinterestto 1aw enforcem ent,which the FederalD efendantcould

      use forcooperation credit. A ccording to M FA R O,he w ould charge the

      EederalDefendant$50,000asALFARO'Spersonalfeeforthigesbrtand an
                                              '                     f
      y
       additional$30,000topayfortheinformadonthatwouldenrntheFederal l
                                                                     .
       D efendantsubstandalassistance credit. ALFAR O 'Sproposed non-legal 1
                                                                                   !


                                            5
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 7 of 34




      servicesw ould requirehim to enligtthe &id ofanotherperson lm own to him ,

      butunknown to theFederalD efendantorthe Federi D efendant'sclose
                     '

      friendsand fam l
                     aly- D E LOS M O S.

             10. In Septem ber2017,to fartherthb substantii assistance scam ,

      ALFARO advisedtheFederalBureau ofInvestigation(''FBl'')aboutan
      unnamed Sourceoflmformation (theddsource'')who could provide
      H orm ation abouta drug dealerin South Florida. In fact,D E LO S RIO S

      w asthe Source. M FARO 'Sinitialplan w asto passinform ation 9om the

      Source to the FBI,attributing the Source'sw illin> essto cooperatew 1t111aw

      enforcem enton a fctitiousrelaionship between the Source,the Federal

      D efendant,and theFederalD efendant'sgirlâiend.

                   Overtim e,A'LFA RO 'Splan tansform ed into a plotto eanlthe

      FederalD efendantsubstantialassgtancecreditby having D E LO S R IO S

       serve asa third-party cooperatorfortheFederalD efendant. D E LO S RIO S,

      however,had no cozm ection to theFederalD efendant. M FA RO % ew the

      U SA O (M D FL w ould notapprove a third-party cooperatorwho had no

      connection to theT ederalD efendant. A sa result,A LFAA O invented a story

       explaining thepurported corm edion between D E LOS RIO S,theFederal

      D efendant,and theFederalD efendant'sgirlfriend. In particular,A LFA RO

       falsely representei to the FB1on m ultiple occasionsthatD E LO S R.
                                                                         IOS-

                                            6
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 8 of 34




      w ho,atthe tim e,M FA RO wasreferring to as the Source- had previously

      dated theFederalDefendant'sghe iend. M FARO falselyclaimedthatDE
      LO S RIOS and theFederalD efendapt'sgirlâiend losttouch,butthen re-

      establishedcontad aheriheFederalDefendantwascharged's u stsyal
      drug case. M T A RO 'Sstory.
                                 w as acom pletesdiom

             12. To entice D E LOS RIO S to assbttheFederalD efendantin'his

      eFortto enrn substanialassistance credit,and a reduction in hisprison

      sentence,A LFA RO prom iqed to pay,and did in fac'tpay,D E LO S R IOS for

      providing inform ation aboutaM iam idnzg dealer and ap eeing to serve asa

      thigd-pao cooperator. ALFARO and DE LOS RIOS,however,% ew the

      U SA O M DFL would notaccepta tbird-pm y cooperatorw ho w asbeing paid

      byM FARO,oranyoneacting on ALFM O'Sbehaï to serveasathizd-part.y
       cooperator.

                     On oraboutOctober31,2018,M FAR O and D E LO S RIO S

       m etw1t11a specialagentofthe FB1in Tam pa,Florida. Thepurpose ofthe

       m eeting wasto flllouta ''Thizd-party CooperatorA pplication''fortheFederal

       D efendant'scase. Theintodudion to the application explained:

                    Pursuantto Rule 35 oftheFederalRulesofC rim inal
             Procedure and Section 5K 1.1 oftheU nited States Sentencing
             G uidelines,the U nited Statesm ay flle a m otion to reducea
             defendant'ssentencebased on tile defendanfssubstantial
             assistance to 1aw enforcem ent.Typically,a defendantisexpeaed
             to personally provide substr tialasskstm ce to 1aw enforcem entto
                                             )
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 9 of 34




               eam cooperation credit.In lim ited circum stances,how ever,the
               U nited States.m ay authorize a person to serve asa tle d-party
               cooperatorforadefendant.W hen atithorizedby tlleUited
               States,a third-party cooperatorm ay work w ith 1aw enforcem ent
               to earn substantialassùtance creditfora defendant,thereby
               leading to a sentence redudion forthe defendant.

                      F/ensurethatthqrd/lll'
                                         ,
                                           t= /# betweenthe,d@ ndantandthe
                                                     '

               third-
                    party cooperator;:îIegftitnate,and thattheg frtfywz'
                                                                       ry coopontoris
               workingsolelyDzlm coopentioncretfl'
                                                 /'
                                                  xrthetfg/
                                                          lw#l/;l,thethigd-
               party cooperatorapplicanthereby m akesthe follow ing
               representationstotheUnitedStatesltypeorprintlegiblyll.l
         (Emphasisadded).
               14. ALFARO completedthe''TIIH -Pa> CooperatorApplication''
         by hand. D E LO S RIOS aë rm ed the answerson theapplication. The

         applicauon listed D E LOS RIO S astheproposed third-party cooperatorand

         theFederalD efendr tastheperson on whosebehalfthethigd-party

         CooperatorW aS ac eez g to CooPerate.

                     (a) Question#3oftheapplicaion asked:''Describethenamre
     :
     '
     ,   oftherelationshipbetweentheDefendantandth8Third-pm y'coopefator(for
                                             f

         exam ple,fam ily m em ber,closefriend,acquaintance,c'rim inalu sociate,

         etc.)?'' ALFARO and DE LOSRIOS falsely answeredthatDE LOSRIOS
         wasa close giend oftheFederalD efendant'sgirA iend,w ho they referred to

         in the application asthe FederalD efendant'swife.

                     (b)     Question #4 oftheappEcation asked:Sfldent'
                                                                      lfythe
         personts)whorecrdited theThird-party Cooperatorto asskst-
                                                                 law enforcem ent
                                                 8
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 10 of 34




       on behalfof'the D efendant, and describetheThizd-party Cpoperator's

       relationshipwithsuchpersoptsl.'' M FAR O and D E LO S RIO S falsely
       anjwered thàttheFederalD efenda1nt'sgirlfriend,referred to ashksw ife,-w asa
                                                                                 .



       closefriend ofD E LO S RIOS apd recruited him to serve asa third-party

       cooperatorforthe FedexalD efendant;

                   (c) Question #8oftheapplicauon asked:çdlstheThird-party
       Cooperatozassisting 1aw enforcem entsoldy to earn m operadon creditforthe

       D efendant?'' M FA RO and D E LO S RIO S checked thebox answering thi:
                ft
       quesion '' o ''which they % ew wasfalse.

                   (d) Quesion#9oftheapplicationasked:T'HastheThird-
       Party Cooperatorreceived,directly orindizectly,any m oney,realproperty,

       item-ofvalue(forexample,jewelry,vehicles,boal,drugs,flrenrms,.
       electonics,orstocks),oranyotherbenest(forexample,debtforgivenessor
       interestinabusiness)from theDefendantoranyotherpersonforservingasor
       am eeing to'serve asa Third-party Cooperatorforthe D efendant?'' A LFAR O

       and D E LOS RIO S checked thebox answ ering thiqquesion T'N o,''which

       they u ew 'w asfalse.

                   (e)    Questioned #11oftheapplication asked:DoestheThird-
                                                                                f
       Party Cooperator exped to receive,orhasanyone ap eed orpromiged to giye
                                                                                i

       theThird-partyCooperator,now oratsometim einthefto re,anym oney,

                                             9
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 11 of 34




       realproperty,item ofvalue(forexample,jewelry,vehicles,boats,drugs,
       flrearms,ele& ozzics,orstocks)oranyotherbenest(fozexample,debt
       forgivenessorinterestin abusiness)forsezving asorapeeingto serveasa
       Third-partyCooperatorfortieDefendant?'' ALFARO andDE LOSRIOS
       checked thebox answ erm
                             i gthisquestion 6'N o,''u ow ing thattlliswasfalse.

             15. Atthe end ofthe strrhird-party CooperatorA pplicaion,''dizedly
                                                                  .




       abovethesignaturelineforthetlnigd-partycooperatorapplicant(1 thigcmse,
       DE LOSRIOS),itwn ed;
                    The representationscontained in thisThird-party
             Cooperation Application are m aterialto the Ui ted States'
             decision to approve ordeny therequestofthe applicantto serve
             asa Third-party Cooperator.The use ofthe appEcantasa rrhird-
             Party Cooperatorm ay ultim ately lead the U nited Stà-testo flle a
             Rule 35M otion or5K 1.1M otion fortheD efendant,and a
             U nited States-D istictJudgem ay rely upon the Uï ted States'
             m otion to reducetheD efendant'ssentence.

       80th D E LOS RIO S and M FA RO sir ed the ''Third-party Cooperator

       A pplication,''aY rming thatallofthehzform ation contained therein w astrue

       and conrcq wlzile u ow ing they had m adem ultiplefalse representa:onson

       the application.

             16. To convince theFBIand the U SA O M D FL .
                                                         to acceptD E LO S
                                                                                  k
       RIO S asa thigd-party cooperatorfortheFederalD efendant,b0th A LFAR O
                                                                                  !
       anbDE LOSRIOSfalselyrepresentedtotheFBIthatDE LOSRIOSwasà
       friend oftheFederalD efendant'sgirlfriend and thatD E LO S RIO S had not
                                             10
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 12 of 34




       been paid orprom iqed any futurepaym ent. By trying to convince the U SA O

       M DFL to flle a 5K 1.1orRule 35 m otion fofthe FederalD efendantunder

       ffse and fraudulentpretenses,M FA R O 'S and D E LOS RIOS'sultim ategoal

       w asto defzaud the U .S.D istic'tCourtinto v anting thatsubstanialassistance
                                                                   J
       m otion and reducingthe Federz D efendant'sprison séntence.

                                       COW      ON E
                                       (Conspiracy)
                                   A.     Ina oduction

                   TheGrandJuryherebyre-G egesao incorporatesbyreference
       the T'G eneralM egations''ofthigIndictm entasiffully setforth herein.

                                  B.     The C onspiracy

                   Beginning on an unknown date,butno laterthan in oraround

       A ugust2017,and continuing through on oraboutA ugust23,2019,in the

       M iddleD islid ofFlorida,and elsew here,the defendants,

                             N ELSON ISR AEL M FA RO
                                        and
                         GD BERTO EDUARDO DE LOSIUOS
                                        a/k/a d'K iko1''
       did unlawfully,w illflllly,and u owingly com bine,conspire,confederate,arid
                                                                                i
       agree with e>ch otherto:                                                 1

                    a.    degaud the U nited Statesforthe purpose ofim peding, ,
       im pairing,obstructing,and defeating- o ough deceit,craft,tickery,and '

                                             11
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 13 of 34




       dishonestm eans- thelawfulgovem m entalfundionsofthe United States,that

       istheU nited StatesA lorney's Of ce fortheM iddleD istictofFlorida in

       determ ining whetherto f-
                               lle a 5K 1.1 orRule 35 m otion to reduce.
                                                                       theFederal

       D efendant'sprison sentenceporantkipated prison sentence,based on

       substantialassistance provided by a thizd-party cooperator,and theU nited

       StatesD istric'tCourtfortheM iddleD kstrictofFloridà in deciding whetherto

       v anta 5K 1.1 orR ule 35 m otion to reduce.
                                                 theFederalD efendant'sprison

       SentenceOranticipatedprisonsentence;ané
                   b.     com mitthefollowingolensesam insttheUnited States:
                                H owingly and w illhllly m ake m aterially fzse,

       sctitious,and fraudulentstatem en? and representationsirla m atterw ithin the

       jurisdidion oftheexecutivebranch ofG eGovemm entoftheUnited States,
       that1,the FederalBureau ofInvestigation,in violation of18 U .S.C.

       j1001(a)(2);nnd
                          ii.   u owingly and corruptly endeavorto influence,

       obsmzct,and-impedethedueadminigtation ofjusticeinapendingjudicial
       proceeding in the U nited StatesD istictCourtfortheM iddleD istic'tof

       Florida,in violation of18U.S.C.j 1503(a).
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 14 of 34




                            C.     M anner and M eu s ofthe Conspiracy

                      The m azm erand m eansby which the conspiratozssoughtlo

          accomplishtheobjectsofthecozlspiracyincludedthefollowing:
                      a.     Itwasa partoftheconspizacy thatA LFA RO would and

      -   did oFertheFederalD efendanttile oppoztunity to purchaseinform aion that

          could be used to eam the FederalD efendantsubstantialassistance czeditto

          reduce higanticipated prison sentence'
                                               ,

                      b.     Itwasa furtherpartofthe conspiracy thatM FA RO

          w ould and did chargetheFederalD efendanta signé
                                                         ' cantfee to obtain

          inform aion thatcould befalsely ateibuted to theFederalD efendantfor

          purposesofearning substantiaiassistancecredit;

                       c.    Itwas&furtherpartofthe conspirac'y thatAL-FA RO

          w ould and did m eeton m ultiple occasionsw ith a purported associatc ofthe

          FederalD efendantto collectthe fee forthigsubstantialassistance eForq

                       d.        Itwasa furtherpartofthe conspiracy thatM FA RO

          w ould and did enlistD E LO S RIOS to selveas asourceofinform adon forthe

          FederalD efendant'ssubstandalassistance egorq

                       e.        ItW asa furtherpaftofthe conspiracy tilatA LFA RO
          w ould and did prom iqeto pay,and did in fad pay,a feeofapproxim ately
                                                                                     '
                 '
                 v
          $25,000to $30,000toDE LOS RIOS toprovideinform ation aboutaSouth

                                                  13
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 15 of 34




       Florida dnzg t'
                     aK ckerin an attem ptto earn substantialassistance creditfor
                                                                                    i
       the FederalD efendant;

                   f.     Itwa5a furtherpartofthe conspizacy thatM FA R O

       would-u d didlfalsely representto.
                                        the FB1tllatthe irlform ation about'
                                                                           the

       South Floridadrug taE ckercam e from a source ofinform ation associated

       w ith theFederalD efendant;

                   g.     Itw asa furtlzerpartoftheconspiracy thatM FA RO

       would and did falsely representto theFBIthatthe source ofirlform aion was

       witling to shareinteï genceaboutthigSouth Florida drug taë ckerbmsed on

       hispriorrelationsM p with the FederalD efendant'sghœ iend;

                    h.    Itw asa furtherpartoftheconspiracy thatA tf A R.o

       would anddid enlistD E LO S RIOS to serve asa-third-party cooperatorfor

       the FederalD efendantw hen theizplan to have D E LO S RIO S m erely serveas

       a source ofinform àtion failed;

                    i.    Itw msa furtherpartofthe conspiracy thatM FA RO

       w ould and did concod a ictitiousrelationship between the Federal'

       Defendant'sgirlfriend-andDE LOS RIOS (1)to convincetheFBIandUSAO
                                                                                    ;
                                                                                    '

       M DFLtoaccept-DE LOSRIOSasathird-partycooperatorfortheFederali
                                                                   i
       Defendant,and'
                    (2)to concealfrom theFBI,USAO V DFL,andiheU.S. ,
       D istictCourtthe factthatD E LOS RIOS'sonly m odvation to help the
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 16 of 34




       FederalD efendantw asthe m oney hereceived orexpected to receive from

       M FAR O ;

                          11wasafurtherpartoftheconspiracy thatAEYARO
       would and did coachboth theFederalD efendant'sghœ iend-and D E-LO S

       R-
        IO S to concealfrom tlle FBl-thefac'tthattheFederalD efendant'sgio iend

       and D E LOS RIO S had no relationsM p priorto thissubstandalassistance

       rUSC'

                     k.   Itwasa furtherpartoftheconspiracy thatA LFA RO

       would and did falsely representto theFB1thatno one had ap eed orprom isrd
       to pay D E LO S RIO S any m oney forserving as athird-party cooperatorfor

       theFederalD efendant;

                          Itwasa furuherpartofthecom piracy thatD E LO S RIO S

       would and did lie to the FBIaboutnotreceivirfg any m oney and notexpeding

       to receive any m oney forserving as athird-party cooperatorfortheFederal

       D efendant;

                     m . ItwasafurtherpartoftheconspiracythatAIY ARO and
       DE LOS RIO S would and did m ake m aterially false and fraudulènt

       statem entsto the FBIand the U SA O M D FL on the ''Tllird-party Cooperator

       A pplication''thatALFAR O com pleted forthe FederalD efendant'sbenefit;




                                           15
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 17 of 34




                   n.    Itw asa furtherpartofthe conspiracy thatALFA RO

       w ould and did direc'ttheFederalD efèndant'sghœ iend to concealfrom the

       FBIthatD E LO S-RIOS had been paid forserving asathird-party cooperator

       forthe Federi D efendant;

                   o.     Itwasa furtherpartofthe-conspiracy thatALFA RO and

       D E LO S RIO S w ould and did m ake false and fraudulentrepresentationsto

       tieFBIaboutthecolmedionbetweenDE LOS'RIOS,theFederalDefendant,
       and tlleFederalD efendant'sgirlfriend;and

                   P.    Itw asa furtherpartofthe conspkacy thatconspirators

       would and did m isrepresent,conceal,and llide,and cause to be

       M srepresented,concealed,and M dden,thepurpose ofactsdone in

       furtherance oftheconspizacy.

                                    D.    OvertA cts

             4.    InfurtheranceoftheconspiracyandtoeFeduatetheobjeds
       thereof,thefozowing overtact-
                                   s,am ong ol ers,werecom mittedwithin the
       M iddleD kstictofFlorida,and elsewhere:

                   a.    Be> een August2017 and August2019,M FA R.
                                                                 O paid

       DE LOS RIOS approximately $25,000to $30,00-0in cash toactasasourceof
       inform ation and athird-party cooperatorfortheFederalD efendant.



                                           16
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 18 of 34




                                                                                      j
                                                                                      '
                                                                                      !
                                                                                     !f
                             .

                       b.        ln oraround August2017,D E LO S R IO S provided      ;

       A LFA RO with inform ation abouta South-Florida drug t'
                                                             ax ckeraspartof

       theizploy to earn substantialassistance cx ditfortheFederalD efendant.

                                 O n oraboutSeptee er5,2017,AT,
                                                              FA R O sentan.em ail

       to an FBIspecialagentin Tam pa,Florida,in w hich A LFAR O falsely and
       -
       fraudulently represented thattheFederalDefendanthadadvised M FARO of
           a''SoutiFloridaCocaineDistributionnetwork,''andcouldprovide,through
           an anonym oussource,tdinform ation related to a South Floridabased cocaine

           dealerand network.''

                       d.        O n oraboutO dober26,2017,A LFA RO m etw ith the

       FederalDefendantatalocaljailintheM iddleDistid ofFloridaand
           suggestedtiattheFederalDefendantaskhis'fmoneyper.son''tobringthe
                                                  '
                        .

       nextinstallm entoffunds,and som e additionalfunds,forthesubstantial

           assistahceeFort,sot'when (it)isneebedtopayforintelligenceitwillbe
       m anaged-''

                       C.        O n oraboutN ovem ber 15,2017,A LFAR O sentan em ail
                                                                                      :
       toanFBIspecialagentinTampa,Florida'
                                         ,whichfalselystatedthatthe                   i
                                                                                      l
       Fedçraldefendant'dhasidentm ed a sourceofinform adon w ith-u ow ledge o'
                                                                              fa
                                                                                      1
       dealerthatsellsjleetand wholesale quanitiesofcocaine in tlle M     .
                                                                           1a.1111arejl.,,
                                                                                      i



                                                 17
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 19 of 34




                          O n oraboutN ovem ber22,2017,A LFA RO falsely

       represented to an FBIspecialagentin Tam pa,Florida tha.
                                                             ttheFederal

       D efendant'ssource ofinform ation- referring to D E LO S Rlos- had not

       been paid,thathehad apriorrelationslzip w ith theFedzralD efendant's
                                  '
                                              g-

       girWiend,andthatitwa7-thegirlfriendwhopu4ALFARO intouchwithtv
       SOUrCe.

                    g.    On oraboutM ay 17,2018,AT,FA RO had a telephone

       conversation with theFederalD efendant'sgirlfriend in wlzich he requested

       $6,000from herforthesubstantialassistanceeFortandreiterated thatthey  .



       needed to claim tlle FederalD efendant'sgizlfriend and thesource of

       informaiign- referringtoDE LOSRlos- werefriends.
                   h.     O n oraboutSeptember25,2018,A LFAR O dgclosed to

       an FBIspecialagentin Tam pa,Florida thatD E LOS RIO S w asthe source of
       inform ation and stated tJ
                                hatA LFA RO was $.100% clear''on D E LO S RIO S

       notbeing able to receiveany fm ancialcom pensation forhisassistance.        .

                                                                                   :
                   i.     On orAboutO ctober31,2018.M FA R0 and D E LO S '

       RIOSmetwithanFBIspeoialagentandataskforceoGcerinTampa,'
                                                             Floriba
       and com pleted the tdrlnhird-party CooperatorAppEcation''related to the     .
                                                                                   1
                                                                                   1
       Federz Defendant'scase,knowingthatthecompletedapplicationwouldbel
                                                                                   !
                                                                                   l
       forwardedtotheUSAO M DFL ?orreview andapproval.

                                            18
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 20 of 34




                            On oraboutN ovember1,2018,ALFARO wrotea$500
       check from hksW ellsFr go Bank accountending in x71.49 to D E LO S RIO S

       for''Travd Expenses''related to the substantialassistance eFortfor-the

       FederalD efendant.

                   k.       O n oraboutFebnzary 2, 2019,ALFA ROfcalled the
                                      .




                        '

       FederalDefendani'sg'
                          irlfriendon thetelephoneandtoldhertoreferto DE
       LO S RIO S asççK iko''and beready forthepossibility ofbeing contaded by

       federalagentsaboutDE LO S Y O S;M FARO also m ade certain thatthe

       FederalD efendant'sgizlfriend w asaw aTeofD E LO S R.
       '
                                                           IOS'spistoltattoo on
                                ,             j


       hisstomachincmseajentsquesdonedtheveracityofherreladonshipwithDE
       LOS RIOS.

                   1.       On oraboutFebraary7,2019,DE LUSRIOSmetwith an
       FBISpeciz agentin M iam i,Florida to conductarecorded telephonecallw ith

       a suspeded drug taë cker,in furtheranceofthe substantialassistance eFort

       forthe FederalD efendant.

                   m.     O n oraboutM arch 18,2019,ALFA RO had ateleohone*''
                                                                           '
                                                                               '
                                                                               .
                                                                               1
                                                                               '
                                                                               j
       conversation with the FederalD efendant'sgirlfriend and w c ed herthatD E
                                                          '

                                          .                                       @l
                                                                                   J
       LOS R IO S m ighthave to callherin gontofthe FBIagents;A LFA RO             l
                                                                               wanyed
                                                                                  9
                                                                                  .



       toensurethatsherecogaizedDELOSRIOS'svoice,andviceversa;                    /
                                                                                  l
       M TARO alsoreiteratedthatiheFederalDefendahrsgirlfriend'shouldteilthe
                                                                          l

                                              19
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 21 of 34




          agenl she knew D E LO S RIO S because ofa priorrelationship with him .

                       n.    On oraboutA pril1,2049,D E LO S R IO S called the

          FederalD efendant'sgirlfriend on thetelephone to intoduce him qeF forthe

          & sttim e;D E LOS RIOS w am ed the FederalD efendant'sgizlfriend thathe

          nlighthave to callherwith the federalagentsaround, so she should pretend

          they had notspoken in aw hile.

                       0.    On oraboutA pril19,2019,D E LO S RIOS called the

          FederalD efendant'sgirlâiend on thetelephoneand warned herthatthe
                                                                              I
          agent.
               swere going to ca2 her;D E LO S RIOS again itlstructed herto pretend
          they had notspoken in aw hile.

                      P.     On oraboutApril22,2019,M FA RO called theFederal

          D efendant'sgke iend on thetelephoneand coached herto telltheFBIthat

          she used to havea relationsllip w 1t11D E LOS RIOS and thatshe had asked for

          his&sskstance when the FederalD efendantgotin touble.

                      q.     On oraboutApO 22,2019,D E LOS RIOS called the

          FederalD efendant'sgirA iend on thetelephone and instrud ed herto tellthe
      '


          agentsthey m etin M inm iand thatD E LOS R IOjwasnotgeftingpaidto.help
                                                      .




          theFederalD efendant.                                                       :
                                                                                      l
                      r.    O n oraboutApr; 22,2019,during a telephone             '
                                                                                   (
                                                                                   -1
                                                                                   .
                                                                                    )
          conversation,AT,FA R O instructed theFederalD efendant'sgirlfriend to te2 i
      J


                                              20
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 22 of 34




       theagentsthatD E LO S RIOS w asassisting in the FederalD efendant's

       cooperation eflbztoutoffriendsilipjand notto m enion thatD E LO S RIO S

       w asgetting paid.

             A11inviolationof18U.S.C.j371.
                                      C OW         TW O
                     (EndeivoTl gtoTnfluence,Obs> ct,ofIm pede
                           theDueAdmlniskadon ofJusdce)
             1.    TheGranéJuryherebyre-o egesandhcorporatesbyreference
       tileddGenerilM egadons''andParapxphs3and4ofCountOneofthis
       Indictm entasiffully setforth herein
                                          .




                   Beginning on an unkmown date,butfrom asec ly asin oraround

       June2017 and continuing through on oraboutA ugust23, 2019,in theM iddle

       D istictofFlorida,and elsewhere,the defendant,

                              N ELSON ISR AEL ALFA RO ,

       did H owingly and conuptly endeavörto M uence, obs% ctand im pede the

       dueadminislation ofjustice,and ' llyaid,abet,counsel,command,
      induce,procure and càuse defendantG K BERTO ED U AR D O D E LOS

      RIOS to endeavorto M uence,obstruct,and im pede the due adm inigtation

      ofjustice,in afederaldrugcasependingintheUnited StatesDistric'tCourtfor
      theM iddleD islic'tofFlorida,by (a)makingpaymentsto and prom isingto
      pay D E LOS RIO S to serve asa source ofinform ation and third-party

                                              21
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 23 of 34




          the agentsthatD E LO S m O S w asassisting in theFedèralD efendant's

          cooperadon eFortoutoffriendsllip,and nottom epdon thafDE LOSRIOS

          w asgefting paid.

                All-in violation of18U.S.C.j371.
                                         CO UM       TW O
                         (Endeavoe gtoTnfhence,ObsM cq orImpede
                              theDueAdmlnlsaadon ofJusdcc)
                1.      TheGranbJuryherebyre-azegesandincorporatesbyreference
          the'fGen'erâlM egations''andPépvaphs3and4ofCountOneofthis
          Indictm eiltasiffully setforl herein.

                2.      Beginning on én una own date,butfrom asearly asin oraround

          June 2017 and continuing through on oraboutA ugust23,2019,in the M idx e

          D istid ofFlorida,and elsewhere,.
                                          the defendant,

                                 N ELSON ISR AEL M T AR O ,

          di4u owinglyànd corruptlyendeavörtoM uence,obstnzctandim pedethe

          dueadminiqtation ofjustice,and ' llyaid,abet,counsel,command,
          induce,procureand câuse defendantG D BERTO ED U AR D O D E LOS
      .                                                                               ''

          RIOS to endeavorto inlluence,obs% ct,and im pedethe due adm inigkadon i
                 '
                                                                                      i
          ofjusdce, in a fedeyaldrug case pending in tlle United StatesD istric'tCouh fqr
                                                                                       1
                                                                                      1
                                                                                      .

          theM iddl                                                                   1
                     eD istictofFlorida,by (a)m nkingpaymenl to andprom isingto '
                                                                                ;
                                                                                      !
          jayDE LOSRIOStoserveasasourceofinformadon andthizd-party

                                                21
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 24 of 34




       cooperatorforthe FederalD efendant,and concealing thosepaym entsfrom

       the FederalBureau ofInvestigation and theU .S.Arom ey'sO G ce forthe

       M iddleDistric'tofFlorida,and@)concoctingasctitiousrelationsïpbetween
                                                                                    :
       DE LOS RIOS andtheFederalQefendant'sgirlfriend,to convincetheU.S.'
       Distic'tCourttoacceptD/ LOSRIOS'scooperationwith1aw enforcementas.
       thfmd-pm y cooperation w orthy ofaw arding substantialasskstance creditto the

       FederalD efendant.

             Inviolation of18U.S.C.jj1503and2.
                                      C OU N T M     EE
                  (FalseStatementsto aFederalLaF Enforcem entOœ cef)
             1.     The G rand Jury hereby re-allegesand incorporatesby reference

       the TçG eneralM egations''ofthiqIndictm entasiffully setforth herein.

             2.     On oraboutSeptember5,2017,in the M iddle D isttid ofFlorida,

       and elsewhere,the defendant,
                              N ELSON ISR AEL M FA RO ,                              i
                                                                                     1
       did H                                                                        'j
             ow ingly and w illhllly m akem ateriv y false,fictitious,and fraudulent '
                                                          '
                                                                                    :

       statementsandrepresentationsin amatterwithinthejyrisdidionofthe              i
                                                                                    :
                                                                                    p
       executivebranch oftheG overn.
                                   m entoftheU nited States,thatLs,defendant :
       N ELSON ISN AEL AT                                                           i
                              FAROfzselystatedinanemailsenttoaSpeciz l
                              ,



       Agentwith theFederalBureau ofInvestigadon in Tampa Fl
                                                           torida,thatthe '
                                                                          1
                                                                          I
                                                                ,         !

       FederalD efendanthad advised ALFAR O ofand could providethe FBIw ith
                                             22
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 25 of 34




       informationaboutaSouthFioridabasedcocainedealerandnetwork,when,
       in fad ,the FederalD efendanthad notadvised A LFA RO ofand could not
       '
       provideinform ation aboutany such targetsand,in truth,M FAR O was

       m erely trying to faléely ar ibute thiginform atiop-to theFederalD efendantin

       hopesof-ultim ately obtaining substantialassistancecreditand asentence

       reduction forhim .

             lnviolationof18U.S.C.j1001(a)(2).
                                     C OW        FOU R
                fFalseStatem entsto aFederalLaw Enforcem entOœ ceT)
             1.     The G rand Juryhereby re-allegesand incorporatesby reference

       the d'GeneralAllegations''ofthisIndicfm entasiffully setforth herein.

             2.     On oraboutN ovember 15,2017,in theM iddleD istrictof

       Florida,and elsewhere,the defendant,

                              N ELSON ISR AEL M FA RO ,

       did H owingly and willfully m akem aterially false,sctitious, and fraudulent

       statemen? and representationsin amatterwitbin thejurisdie on ofthe
       executivebranch ofthe G overnm entofthe U nited States,that9,defendant

       N ELSON ISRAEL M FARO falsely stated'in an em ailsentto a Special

      A gentw ith the FederalBureau oflnvesdgation irlTam pa,Florida,thatthe
                                                                                  i
      FèderalD efendanthad d'identised a sourceofH orm adon with H owledge of

       a dealerthntsellssteetand wholesale quantitiesofcocaine in theM iam'i
                                            23
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 26 of 34




       areal,l''when,iqfact,theFederalDefendanthad.notidentïedanysuch
       source ofM orm ation,and,in truth,A LFARO had a personalrelationship

       with and obtained thisinteltigencefrom thesource ofirzform ation;

       A LFARO 'Sm ateTialm isrepresentationsweredesigned'to falsely and

       fraudulently ateibute inform ation to-
                                            tlte Federal'D efendantin hopesof

       ultim ately obtaining substantialassistancecreditand a sentencereduction for

       him .

               In violation of18U.S.C.j 1001(a)(2).
                                      COW        FW E
                    (FalseStatementsto aFederalLaw EnforccmentOm cer)
               1. TheGrandVryherebyre-allegesandincorporatesbyreference
      the t'G eneralAllegations''ofthisIndidm entasiffully setforth herein .



               2.     On oraboutN ovem ber22,2017,in theM iddleD istictof

      Florida,and elsewhere,thedefendant,

                                N ELSO N ISR AEL M FA RO ,

      didH owinglyandwillflllly.makemateriallyfaie,sctitious,andf'
                                                                 raudu'
                                                                      lent
      statementsandrepresentationsin amatterwithin thejurisdidion ofthe
      executivebranch ofthe G overnm entoftheU riited States,thatis,defendaht
                            .




      N ELSON ISR AEL M FA RO falsely represented in a telephone catlw ith a

      SpecialA gentofthe FederalBureau oflnvestigaion located in Tam pa,

      Florida,that:
                                            24
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 27 of 34




                       (a)theSourceofInformation- referringtoco-defendantGK BERTO
                          ED U AR D O DE LOS M o s- w as-notgetting paid by M FAR O or
                          theFederalD efendam ,

                       @)theSourceofIrlformation (0 E LOSW OS)andtheFederal
                          D efendantH ew .each otherbècause the Source oftnform ation and
                          theFederalD efendant'sgirlfriend had apriorrelationship,

  -   -   --   -   -   (cl-the-s-o-ume-oflrlformatiomo E-lr sRTosl-was-motivated-by----- -- .---   -
                          friendship to help theFedem lD efendant'in lliscooperation eForq
                          and

                       (d)theFederalDefendant'sgirlfriendintoducedM FARO tothe
                          SourceofInformation O E LOS RlOS),
          w hen,in truth and in fact,asALFA RO .knew :

                       (a)M FARO hadalreadypaidafeetotheSourceofInformationO E
                          LOSRIOS)forassistingtheFederalDefendantinhiscooperation
                          ehbrt1

                       @)DE LOSRIOSdidnotH ow theFederalDefendantortheFederal
                          D efendant'sgizlfriend,

                       (c)DE LOSRIOS'ssolemotivation tohelp theFederalDefendantwas
                          m oney,and

                       (d)theFederalDefendant'sgirlfzienddidnotineoduceALFARO to
                          DE LOS RIOS;rather,ALFARO knew DE LOSRIOSbecauàehe
                         had previously represented D E LO S RIOS in a crim inalcasein 2010
                         and 2011.

                       In violation of18U.S.C.j1001(a)(2).




                                                    25
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 28 of 34




                                        COU N T SIX
                       (EM eavoringtoIu uence,ObsM cq orI- ede
                             tâeDueAdmlmlsaation ofJusdce)
             1.       TheG rand Jury herebyure-allegesand incorporates'
                                                                      by reference

       the ffGeneral.
                    M egations''andParap aphs3.and4 ofCountOneoftlzis
       Indicm enlasiffully setforth herein.

             2.       Begitm ing on an unknow n date, but:searly asin oraround

       A ugtzst2017 and continuing through on oraboutA ugust-z3, 2019,in the

       M iddleD istid ofFlorida,and elsewhere, the defendant,

                          GK BERTO ED U ARD O D E LO S RIO S
                                   a/k/a 'dlfiko ''
       did know ingly and co% ptly endeavorto M uence, obstruct,and im pede the

       dueadminiqkationofjusticein afederaldrugcasependingintheUnited
      statesD iseictCourtfortheM iddleD iseid ofFlorida, by(a)solicitingand

      receiving m oney to serve asa third-party cooperatorforthèFederal

      Dèfendant;(b)concealingthosepaymentsfrom theFederalBureau of
      Investigadon;(c)mnkingfalsestatementstotheFBIabouthisrelationship
                                                                                 I
      withtheFekeralDefendantandtheFederalDefendant'sgirAiend;and(d) .
                                                                     (
                                                                     !
      fi                                                                         i
        selyrepresentinginanapplicationentitledC'TIIH-Pa> Cooperator             t
      Applicadon                                                                 !
                  ,''(i)thenatureqfhisrelationshipwiththeFederalDefendant,(iii)
                                                   ,



      thepçrsonwhorecruitedhiv
                             m toserveasathirdpkrtycooperator,(iii)his '
                                                       -               1         -




      motivation forassistinjtheFederalDefendant,and(iv)thathehadnot
                                            24
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 29 of 34




       received any m oney aqd thatno one prom iqed to pay him forserving asa

       third-party cooperatorforthe Federz D efendant;u ow ing theU .S.D istict

       C ourt'sdecùion to p antthe FederalD efendantsubstanM assistance credit

       based on third-party cooperation depended, in largem easure,-on its

       acceptanceofD E LO S R-
                             IOS asa legitim ate third-party cooperatorforthe

       FederalD efendant.

             In violation of18U.S.C.jj1503 and2.
                                     C OUM        SEW N
                  (FalseStatemeatsto aFederA Law EnfoTcemintOm cer)
                    The Czrand Jury hereby re-allegesand incorporatesby reference
                                                         .
                                                                                (
       the SdG eneralAllegations''ofthiglndicM entasifflllly setforth herein.

             2.     On oraboutOctober31,2018, in theM iddle D istictofFlorida,

       and elsewhere,the defendants,

                              N ELSON ISRAEL M FA RO
                                        and
                         G D BERT O ED UA RD O D E LO S RIO S
                                    aZk/a d'Kiko,''

      did H owingly and w illhllly m ake,and aid D d abeteach otherin themaking
                                                    ..


                                                                                !
      oflm aterially false,sctitious,and fraudulçntstatementsand representadonsirz
                    '
                                                                                i
      amatterwithlnthejurisdicdonoftheexecutivebra.
                                         .
                                                  nchoftheGovernmento?
                                                                     '
                                                                     )

      the United States,that1,the defendanl fatsely represented in a docum em   :
                                                                         .      I
      endtled ''Third-pàrty CooperatorApplicado'
                                               n,''subm itted to a SpecialA gent

                                             27
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 30 of 34




      w ith the FederalBureau ofhw estigation in Tam pa,Floridaand intended for

      tlleU .s.A ttorney'sO E cefortheM iddleD istrictofFlorida,that:

            (a)in responsetoOuesdon #3oftheapplication,tllerelationship
               between the FederalD efendantand D E LO S R Io s- asthethv
                                                             .           '.d-
               party cooperatorapplicant- wasbased on D E LO S RIO S being a
               S'close friend ofD efendant-
                                          'sw ife'';

            @)in responsetoOuestion #4 oftheapplication,theFederal
               D efendant'sspousere= ited D E LOS R1OS- asthethird-party
               cooperatorapplicant- to assist1aw enforcem enton behalfofthe
               FederalD efendanti'

            (c)inresponsetoOuestion#8oftheapplicauon,DE LOSR.
                                                            IOS- as
               the third-party cooperatorapplicant- w asassisting 1aw ee orcem ent
               solely to earn cooperation creditfortheFederalD efendr t;

            (d)inresponsetoOuestion#9oftheapplication,DE LOSRIOS- as
               the third-party cooperatorapplicant- had notreceived any m oney
               from any person forserving as orap eeing to serve asa third-party
               cooperatorfortlle FederalD efendant;and

            (e)in responseto Ouestion #11oftheapplication,DE LOS1UOS- as
               the thigd-party cooperatorappncant- did notexped to receiveand
                             '
                                          .
               no one had ap eed orprom lged to give D E LO S R IO S any m oney
                                                                 -

               forserving asor ap eeing to serve asa third-party cooperatorforthe
               Federi D efendant,                                   '

      w hen,in truth and in fact,asthe defendantsH ew :

            (a)theFederalDefendantandtheFederalDefendant'sghe iend-
               refen'ed to in the application-astile FederalD efendant'sw ife- had
               no priorrelationsï p w ith D E LOS M OS;rather,M FA RO and D E
               LOS RIO S % ew each othersince2010 when M FA RO represented
               D E LO S RIO S in a crim inalcase in M iam i-D ade County,Floridai'

            (b)ALFARO,nottheFederalD efendant'sgirlfriend,recruitedDE
               LO S IU O S to serve asathird-party-cooperatorforthe Federal
               D efendant;
                                          28
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 31 of 34




                          '
                                                          s
             (c)DE LOS RIOS waswitlingto serveasathlrd-partycgoperatorfor
                  theFederalD efendantbecause D E LO S RIO S expected to bepaid,
                  notbecauseh. ecared aboutenrning cooperation creditforthe
                  FederalD efendant;

             (d)DE LOSRIOShad already receivedmoney from ALFARO toserve
                  asa third-party cooperatorforthe FederalD efendant;and

             (e)ALFARO apeed'andpromigedtopayDE LOSRJOStoserveasa
                  third-party cooperatorfortheFederalD efendant.

             Inviolationof18U.S.C.j1001(a)(2).
                                     FO RFEITW ES '

             1.      Theallegationscontained in CountsOne,-
                                                     .    T wo,and Six ofthis
      lndid m entarehereby realleged and incorporated by reference forthepurpose

      ofazeging forfeiturespursuantto theprovisionsofTitle 18, U nited States

      Code,Section981(a)(1)(C)andTitle28,UnitedStatesCode,Sedion2461(c).
            2.      From thei.
                             rengagem entin theviolationsalleged in Coun? One,

      Two,and SixofthisIndidment,involving aconspizacyto obstrudjusticein
      violation ofTitle 18,U rsited StatesCode, Sedions371and 1503,and

      obstnletionoftheadministationofjustice,inviolation ofTitle18,Urlited
      StatesCode,Sedion 1503,the defendants,

                             N ELSON ISR AEL M FA RO
                                        and
                         G V BERTO ED U AR D O D E LOS RIO S
                                    &fV/& 6TK ikO ''
      shallforfeitto theU nited StatesofAm erica, pursuantto Title 18,United

                                           29
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 32 of 34




       StatesCode,Section 981(a)(1)(C)and Title28,United StatesCode,Section
       2461(c),alloftheirinterest'in anypropertyconstimting orderived from
       proceedsthe defendantsobtained directly orindirectly as aresultofsuch
                                  !
       conspizacy,including,butnotlimitedto,aforfeituremoneyjudm entinthe
       am ountof$70,000.00,whioh representstheam ountofproceeds.obtained asa
       resultofsuéh oFense.

                   Ifany oftheproperty described in pazap aph 2 above,as aresult

       ofany actorom igsion ofthe defendants:

                   &.    cnnnotbelocated upon the exerciseofduediligence;

                   b.    hasbeen tansfen'ed orsold to,ordeposited w ith,athird
                         Paly;

                   C.    hasbeenplacedbeyondthejurisdicuonofthecourt;
                   d.    hasbeen substantiazy dim iniKhed in value;or

                   e.    hasbeen com m ingled with otherproperty Fitich cnnnotbe
                         divided withoutdM culty,




                                          30
Case 1:19-mj-03440-EGT Document 1 Entered on FLSD Docket 09/10/2019 Page 33 of 34




       the United Statesshallbe entitled to forfeim re ofsubstim teproperty underthe

       provbionsofTitle21,UnitedStatesCode,Sedion853û9,asincorporatedby
       Title28,UnitedStatesCode,Secion2461(c).



                                                l
                                                  IiA TIPERSON

             K ARIN B.H O PPM A N N
             Attom ey forthe U nited States,
             A cting U nderA uthority Conferred
             By28U.S.C.j515

      By@                        '
            Sim on A .G au .
            A sskstantU 'ed States orney
            D eputy Cllie ,Crim inalD ivision

                   ''
      By:               g   lg- v;#a<.
            Jos    - e W .Thom as
            AssistantUnitedStatesAtiorney
            Chief,Crim inalD ivision




                                           31
Caseli1:19-mj-03440-EGT
      O RM oBD -34      Document 1 Entered on FLSD Docket 09/10/2019 Page 34 of 34
    August19                            N o.

                                       UN ITED STA TES D ISTR ICT CO W T
                                            'M iddle D ks/ic'tofFlorida
                                                 Tam pa D ivksion
                                                                                       '
                                .




                                       TH E U N ITED STA TES O F AM ERICA

                                                          VS.

                                          N ELSO N ISR AEL A LFA RO ,aild
                                       G Y BERTO ED U A RD O D E LO S m O S
                                                   a/k/a 'fKiko''


                                                   IN D IC M    NT

                             Violations:18U.S.C.j3y1,18U.S.C.j1001(a)(2),and18U.S.'
                                                                                  .C.j1505

                                        A truebill.


                                         A            Foreperson


                                    Filed in open courtthis 29th day ofA ugust,2019.


                                                           Clerk


                                        Bail$
                         1
